DETAILED ACTION
Notice of Pre-AIA  or AIA  Status  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 2-11-2022 is acknowledged.
Claims included in the prosecution are 1-2, 4-5, 7-8, 10-12, 15-19, 21-27, 29, 34-35 and 37.

			
 Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
2.	Claims 1-2, 4-5, 7-8, 10-12, 15-19, 21-27, 29, 34-35 and 37are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parikh (US 2004/0180147) in combination with Kikuchi (5,376,380), optionally in view of Vesely (BBRC, 1987); or in further combination with Brines (U S 2016/0168`99).

Kikuchi teaches that a negatively charged liposome by including an anionic lipid such as phosphatidylserine, phosphatidic acid or dicetyl phosphate. The liposomes encapsulate molecules such as insulin (Abstract, col.2, line 40 through col. 3, line 6, col. 5, line 7).
Vesely teaches that hepatic cells have specific biotin receptors (Summary and discussion).
It would have been obvious to one of ordinary skill in the art to include dicetyl phosphate in the liposomes of Parikh since it would introduce a negative charge in the liposome as taught by Kikuchi and make the liposomes anionic. Since the composition of Parikh contains biotin exposed to on the surface of liposomes, it would have been obvious to one of ordinary skill in the art that it would bind to hepatocyte receptors when administered since hepatocytes have biotin receptors as also evident from the reference of Vesely. Since liposomes are art well-known sustained release vehicles, it would have been obvious to one of ordinary skill in the art that they would release insulin in a sustained release way without causing iatrogenic hyperinsulinemia.
Brines teaches the treatment of diseases such as insulin dependent diabetes mellitus. Brines teaches that conditions such as iatrogenic hyperinsulinemia caused by 
It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and treat this condition using the hepatocyte directing liposomal sustained release compositions since the liposomal delivery of insulin in a controlled way and not causing conditions such as iatrogenic hyperinsulinemia caused by excess insulin.
Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant quotes KSR and argues that Supreme Court has restated the requirements of obviousness. This argument is not found to be persuasive since these requirements were followed in the rejection set forth. Applicant argues that importantly, the secondary considerations may include evidence of commercial success, long-felt but unresolved needs, failure of others, and unexpected results; however, does not explain what they are and what the unexpected results are. 
Applicant argues that Parikh does not teach treating or ameliorating diabetes mellitus. This argument is not persuasive since Parikh is teaches biotin exposed liposomes and combined with the references of Kikuchi who teaches insulin encapsulated liposome and Vesely teaches that hepatic cells have biotin binding receptors. Therefore, it would have been obvious to one of ordinary skill in the art that liposomes encapsulating insulin and having exposed biotin would be able to bind to hepatocytes and delivery insulin.
s 1-2, 4-5, 7-8, 10, 22-23, 29 and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geho (4,603,044), by itself or in combination with in view of Brines (2016/0168199).  
Geho discloses a method of preparation of a lipid construct (liposomes) and hepatocyte directed vesicle delivery system for the delivery of insulin. The liposomes contain distearoylphosphatidylcholine, cholesterol and dicetyl phosphate and a hepatocyte directed molecule. The compositions contain insulin (Abstract, col. 2, line 44 through col.11, line 18, supplemental Experiment 1 and claims).  According to Geho portal vein carries the absorbed glucose and the insulin released from pancreas to the liver and the insulin administered by injection to diabetic patients does not have the same physiological action as insulin released from pancreas and the lipid construct containing the insulin provides a better means of delivery of insulin to the diabetic patients by using hepatobiliary receptors of the hepatocyte cell surface.
Although Geho does not specifically state that the insulin containing liposomal composition reduces or eliminating occurrence of iatrogenic hyperinsulinemia, such a reduction would have been obvious to one of ordinary skill in the art since Geho teaches that Geho portal vein carries the absorbed glucose and the insulin released from pancreas to the liver and the insulin administered by injection to diabetic patients does not have the same physiological action as insulin released from pancreas and the lipid construct containing the insulin provides a better means of delivery of insulin to the diabetic patients by using hepatobiliary receptors of the hepatocyte cell surface.
	Brines teaches the treatment of diseases such as insulin dependent diabetes mellitus. Brines teaches that conditions such as iatrogenic hyperinsulinemia caused by 
It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and treat this condition using the hepatocyte directing liposomal sustained release compositions since the liposomal delivery of insulin in a controlled way and not causing conditions such as iatrogenic hyperinsulinemia caused by excess insulin.

4.	Claims are 1-2, 4-5, 7-8, 10-12, 15-19, 21-27, 29, 34-35 and 37are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geho (4,603,044) in combination with Parikh (US 2004/0180147) or vice versa, optionally in further combination with Vesely (BBRC, 1987), optionally in further combination with Brines (U S 2016/01699).
Geho discloses a method of preparation of a lipid construct (liposomes) and hepatocyte directed vesicle delivery system for the delivery of insulin. The liposomes contain distearoylphosphatidylcholine, cholesterol and dicetyl phosphate and a hepatocyte directed molecule. The compositions contain insulin (Abstract, col. 2, line 44 through col.11, line 18, supplemental Experiment 1 and claims).  According to Geho portal vein carries the absorbed glucose and the insulin released from pancreas to the liver and the insulin administered by injection to diabetic patients does not have the same physiological action as insulin released from pancreas and the lipid construct 
What is lacking in Geho is biotin as targeting molecule (biotin-DHPE) to direct the liposomes containing insulin to hepatocytes for the treatment of diabetes.
Parikh as discussed above teaches liposomal compositions containing biotin DHPE, cholesterol and DMPC. The liposomes are extruded through 0.1 micrometer filter and therefore, instant claimed diameters are implicit. Although Parikh teaches the use of negatively lipids such as phosphatidylserine and phosphatidic acid for the formation of liposomes, he does not teach the negatively charged lipid, dicetyl phosphate (0063, 0116, 0165 and 0197, 0198).
Vesely teaches that hepatic cells have specific biotin receptors (Summary and discussion).
Brines as discussed above teaches the treatment of diseases such as insulin dependent diabetes mellitus. Brines teaches that conditions such as iatrogenic hyperinsulinemia caused by allergens such as insulin preparations or inappropriate doses of insulin, can be treated using specific peptides using liposomes as delivery vehicles (Abstract, 0033, 00490148-0149, 0162, 0169, 0189, 0194).
It would have been obvious to one of ordinary skill in the art to use biotin in biotin-DHPE in the liposomes taught by Geho, as the hepatocyte targeting molecule taught by Parikh with a reasonable expectation of success since liver is known to have biotin receptors as also evident from the references of Vesely. It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and treat this condition using the 
Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Parikh and Vesely.
Applicant agree that Geho teaches hepatocyte directed vesicle delivery and use of same to treat diseases such as diabetes, but argue that Geho does not teach or suggest a method of reducing or eliminating occurrence of significant iatrogenic hyperinsulinemia in a subject having diabetes mellitus wherein the subject has a HbA1C value equal to greater than about 8.5 %.
This argument is not persuasive since the function of insulin to reduce the HbA1C values and with regard to the argument that the examiner Geho does not specifically state that the insulin containing liposomal composition reduces or eliminating occurrence of iatrogenic hyperinsulinemia, such a reduction would have been obvious to one of ordinary skill in the art since Geho teaches that Geho portal vein carries the absorbed glucose and the insulin released from pancreas to the liver and the insulin administered by injection to diabetic patients does not have the same physiological action as insulin released from pancreas and the lipid construct containing the insulin provides a better means of delivery of insulin to the diabetic patients by using hepatobiliary receptors of the hepatocyte cell surface. Furthermore, liposomes are art well-known sustained release vehicles and release insulin in such a way to reduce the occurrence of iatrogenic hyperinsulinemia.



5	Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 1) Parikh (US 2004/0180147) in combination with Kikuchi (5,376,380), optionally in view of Vesely (BBRC, 1987) or in further combination with  Brines (U S 2016/0168`99); 2) Geho (4,603,044), by itself or in combination with in view of Brines (2016/0168199); OR 3 Geho (4,603,044)  in combination with Parikh (US 2004/0180147) or vice versa, optionally in further combination with Vesely (BBRC, 1987), optionally in further combination with Brines (U S 2016/0168`99) all three as set forth above, further in view of Herweijer (7,192,605) and Kung (4,762,915).
The teachings of Parikh, Kikuchi, Vesely, Geho and Brines have been discussed above. What is lacking in these references is the inclusion of a cationic compound such as histone or polylysine.
Herweijer teaches that polylysine and histones are effective intracellular delivery agents and transfection agents (col. 10 lines 34-46).
Kung teaches that proteins such as histones can be coupled to the liposomes (Abstract, col. 9, lines 50-61).
It would have been obvious to couple a protein such as histone or polylysine to the liposomes since these are effective intracellular delivery agents as taught by Herweijer and can be coupled to the liposomes as taught by Kung.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-2, 4-5, 7-8, 10-12, 15-19, 21-27, 29, 34-35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,463,616 by itself or in combination with Brines (U S 2016/0168`99). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to a method of increasing the bioavailability of at least one insulin using the same composition as claimed in instant claims. Instant claims are drawn to a specific bipolar membrane lipid, 1,2-distearoyl-sn-glycero-3-phosphocholine which is claimed in the claims of said patent and a method of reducing or eliminating occurrence of significant iatrogenic hyperinsulinemia in subject having diabetes mellitus. Since liposomes are well-known sustained release of an active agents and the function of insulin in diabetes mellitus is art well-known instant claims are obvious variants of patented claims.
	Brines as discussed above teaches the treatment of diseases such as insulin dependent diabetes mellitus. Brines teaches that conditions such as iatrogenic 
	It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and treat this condition using the hepatocyte directing liposomal sustained release compositions since the liposomal delivery of insulin in a controlled way and not causing conditions such as iatrogenic hyperinsulinemia caused by excess insulin.

7.	Claims 1-2, 4-5, 7-8, 10-12, 15-19, 21-27, 29, 34-35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,004,686 Brines (U S 2016/0168`99). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are directed to the same compositions of lipid-based lipid particles as in the claims of said patent.  Instant claims are drawn to a specific bipolar membrane lipid, 1,2-distearoyl-sn-glycero-3-phosphocholine which is claimed in the claims of said patent and a method of reducing or eliminating occurrence of significant iatrogenic hyperinsulinemia in subject having diabetes mellitus. Since liposomes are well-known sustained release of an active agents and the function of insulin in diabetes mellitus is art well-known instant claims are obvious variants of patented claims.
	The teachings of Brines have been discussed above.
	It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and .

8. 	Claims 1-2, 4-5, 7-8, 10-12, 15-19, 21-27, 29, 34-35 and 37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,858,116 in view of Loughrey (5,399,331) and/or Lanza (5,690,907); OR in further combination with Brines (U S 2016/0168`99).
Instant claims are drawn to the same lipid construct composition and methods claimed in said patent.  Instant claim specifies that the lipid construct is made of amphipathic lipid and extended amphipathic lipid. The patented claim is generic with respect to the lipid construct and specific with respect to the insulin, which is human free recombinant insulin and the bridging molecule in the lipid construct. Instant claims thus encompass the specific insulin. The generic lipid construct in patented claims encompass the specific lipid constructs in instant claims. The patented claims do not recite the specific extended amphipathic lipids (biotin compounds such as N-hydroxysuccinimide biotin and biotin hydrazide) which apparently link the protein insulin, but recite several iminodiacetic acids as the bridging molecules. The use of biotin compounds such as N-hydroxysuccinimide biotin and biotin hydrazide instead of bridging molecules recited in the patented claims would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since the references of Loughrey and Lanza teach that these biotin compounds are routinely used in the art to couple proteins to liposomes.  Instant claims are drawn to a specific bipolar membrane lipid, 1,2-
	The teachings of Brines have been discussed above.
	It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and treat this condition using the hepatocyte directing liposomal sustained release compositions since the liposomal delivery of insulin in a controlled way and not causing conditions such as iatrogenic hyperinsulinemia caused by excess insulin.


9.	Claims 1-2, 4-5, 7-8, 10-12, 15-19, 21-27, 29, 34-35 and 37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 7,169,410 in view of Loughrey (5,399,331) and/or Lanza (5,690,907) OR in further combination with Brines (U S 2016/0168`99).
Instant claims are drawn to the same lipid construct composition and methods claimed in said patent.  Patented claim 1 is generic with respect to insulin and dependent patented claim 24 recites insulin.  Instant claim specifies that the lipid construct is made of amphipathic lipid and extended amphipathic lipid. The patented claim 1 is generic with respect to active agent and to the lipid construct. The patented claims thus encompass the instant claims which recite insulin. The generic lipid 
The teachings of Brines have been discussed above.
	It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and treat this condition using the hepatocyte directing liposomal sustained release compositions since the liposomal delivery of insulin in a controlled way and not causing conditions such as iatrogenic hyperinsulinemia caused by excess insulin.

10.	 Claims 1-2, 4-5, 7-8, 10-12, 15-19, 21-27, 29, 34-35 and 37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over s 1-14 of U.S. Patent No. 7,871,641 in view of Loughrey (5,399,331) and/or Lanza (5,690,907); OR in further combination with Brines (U S 2016/0168`99).
Instant claims are drawn to the same lipid construct composition and methods claimed in said patent.  Instant claim 76 is generic with respect to insulin.  Instant claim specifies that the lipid construct is made of amphipathic lipid and extended amphipathic lipid. The patented claim1 is generic with respect to specific to glargine insulin, the bridging agent in the lipid construct. The patented claims which recite specific insulin thus encompass the instant claims which recite insulin. The generic lipid construct in patented claims encompass the specific lipid constructs in instant claims. The patented claims do not recite the specific extended amphipathic lipids (biotin compounds such as N-hydroxysuccinimide biotin and biotin hydrazide) which apparently link the protein insulin, but recite specific iminodiacetic acid as the bridging molecule. The use of biotin compounds such as N-hydroxysuccinimide biotin and biotin hydrazide instead of bridging molecule recited in the patented claims would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since the references of Loughrey and Lanza teach that these biotin compounds are routinely used in the art to couple proteins to liposomes. Instant method of reducing or eliminating occurrence of significant iatrogenic hyperinsulinemia in subject having diabetes mellitus would have been obvious to one of ordinary skill in the art since liposomes are well-known sustained release of an active agents and the function of insulin in diabetes mellitus is art well-known. Instant claims and patented claims are obvious variants of patented claims.


	It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and treat this condition using the hepatocyte directing liposomal sustained release compositions since the liposomal delivery of insulin in a controlled way and not causing conditions such as iatrogenic hyperinsulinemia caused by excess insulin.


11.	Claims 1-2, 4-5, 7-8, 10-12, 15-19, 21-27, 29, 34-35 and 37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of US patent No. 9,034,372 by itself; OR in further combination with Brines (U S 2016/0168`99). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the said patent are drawn the same composition containing insulin and biotin. Instant claims are drawn to a method of a method of reducing or eliminating occurrence of significant iatrogenic hyperinsulinemia in treating a subject having diabetes mellitus using the same composition as in patented claims.
Since liposomes are well-known sustained release of an active agents and the function of insulin in diabetes mellitus is art well-known, the use of the composition claimed in said patent in reducing or eliminating occurrence of significant iatrogenic hyperinsulinemia in treating a subject having diabetes mellitus would have been obvious to one of ordinary skill in the art.


The teachings of Brines have been discussed above.
	It would have been obvious to one of ordinary skill in the art that overdosing of insulin causes conditions such as iatrogenic hyperinsulinemias taught by Brines and treat this condition using the hepatocyte directing liposomal sustained release compositions since the liposomal delivery of insulin in a controlled way and not causing conditions such as iatrogenic hyperinsulinemia caused by excess insulin. Instant claims and patented claims are obvious variants of patented claims.

Applicant requests that the double patenting rejections be held in abeyance. The rejections thus, are maintained.
	
Shobet (5,420,108) who teaches a method of controlling diabetes mellitus avoiding sugar induced hyperglycemia is cited as interest (Abstract and claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612